OFFICE OF THE ATTORNEY   GENERAL   OF TEXAS
                  AUSTIN
                                                                            :




               mrranto      r0r the prohoe 0s uhitaa stat*0
                                ror tbm payrmt 0r poeo#io*
                              boar& or Qqmrtmeat of the 3uta
                              bo &au   upon the stat. Truoumr
    b    Uao 8ku                ia faror or thellaitoa
                         ‘Oorptrdler
    s 1. t0a      mt0rri00i     ~4  f3tm m-~-r
                                       th0         lMU
      ly warrant0 00 ioourd out of an? rw0 lp Opde66
    P or aoh puqwoao, Itnopootiw        of MO oarE 1 nubor
    0r rie   uamutt0  6~43 IrrO~pa~~lrO   0r th8 rioritr
    of   the                        8~6 lw E uarrPat0
                 fmuaoe 0r ticI warmat@
    shall       be urbrud
                       the pootm&
                               by     or t&hrUnited                     .
    8tetw Pwtoiilae to which they we arde payeble.'
               The 194Y appro                thm stata   Depertmsat0r
mbll8  nolrm, UU# or               8ooofeJI  pagw 991 et
lOq, ~UaUot.8  thEOr               foR j~Oo&o@ laae balw
Iteas as7 a91 M C sls o fla ld
                             lQ ro riotloil blli
to uoh dririui1.1appropriation PO ?h* sollalag; ARRwdoa
.c   --..-




             uaod on the Pi&tin6   an6 Probuotion~ro!itO.’